[Cite as State v. Kovach, 2022-Ohio-891.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                 GEAUGA COUNTY

STATE OF OHIO,                                   CASE NO. 2022-G-0003

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        -v-                                      Court of Common Pleas

STACEY KOVACH,
                                                 Trial Court No. 2018 C 000136
                 Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                      Decided: March 21, 2022
                                    Judgment: Appeal dismissed


James R. Flaiz, Geauga County Prosecutor, Courthouse Annex, 231 Main Street,
Chardon, OH 44024 (For Plaintiff-Appellee)

Stacey Kovach, pro se, Geauga County Jail, 12450 Merritt Road, Chardon, OH 44024
(Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     On February 10, 2022, appellant, Stacey Kovach, pro se, filed a notice of

appeal. No judgment entry is attached to the notice, but appellant indicates on her notice

that she is appealing a February 1, 2022 entry.

        {¶2}     On February 1, 2022, a notation was made on the trial court docket

reflecting that appellant was found guilty by a jury on all counts. No sentencing entry was

issued, and a February 8, 2022 docket notation reflects that the sentencing hearing is

scheduled for April 27, 2022.
         {¶3}   On February 16, 2022, appellee, the state of Ohio, filed a motion to dismiss

the appeal for lack of jurisdiction because the trial court has not issued a final appealable

order which sentences appellant.

         {¶4}   Appellant filed a response in opposition to the motion on February 28, 2022.

         {¶5}   R.C. 2505.02 defines the types of orders that constitute a final appealable

order:

         {¶6}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

         {¶7}   “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

         {¶8}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

         {¶9}   “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

         {¶10} “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

         {¶11} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

         {¶12} “(5) An order that determines that an action may or may not be maintained

as a class action; * * *.”

         {¶13} In criminal cases, pursuant to R.C. 2953.02, a court of appeals only

possesses jurisdiction to hear an appeal if it is from a “judgment or final order.”

                                               2

Case No. 2022-G-0003
       {¶14} Further, the Supreme Court of Ohio has stated that “in a criminal case there

must be a sentence which constitutes a judgment or a final order which amounts ‘to a

disposition of the cause’ before there is a basis for appeal.” State v. Chamberlain, 177

Ohio St. 104, 106-107(1964); see also State v. Eyajan, 11th Dist. Ashtabula Nos. 2019-

A-0005, 2019-A-0006, 2019-A-0007, 2019-A-0008, 2019-A-0009, 2019-A-0010, 2019-

Ohio-419; State v. Thompson, 11th Dist. Portage No. 2018-P-0066, 2018-Ohio-4177;

State v. Marbuery-Davis, 11th Dist. Lake No. 2016-L-001, 2016-Ohio-898.

       {¶15} In the present case, there has been no disposition of the underlying cause

i.e., appellant has not been sentenced in her criminal case. This appeal is premature,

and appellant has a remedy to appeal when the case is concluded by the trial court.

       {¶16} Accordingly, appellee’s motion to dismiss is granted, and the appeal is

dismissed for lack of a final appealable order.




THOMAS R. WRIGHT, P.J.,

JOHN J. EKLUND, J.,

concur.




                                             3

Case No. 2022-G-0003